Citation Nr: 1410485	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability (previously claimed as dorsal strain and mid-upper back condition). 

2.  Entitlement to service connection for residuals of a left Achilles tendon injury.

3.  Entitlement to service connection for a left leg disability, claimed as secondary to residuals of a left Achilles tendon injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of new evidence associated with the record in July 2012.  38 C.F.R. § 20.1304(c) (2013).

The issues of service connection for residuals of a left Achilles tendon injury and a left leg disability are REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current back disability, diagnosed as a dorsal strain, is not related to service, to include due to the left paraspinal muscle spasms and back pain therein.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by an October 2009 letter.

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and statements from the Veteran.  In November 2009, he underwent a VA orthopedic examination.  He was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in July 2012 and there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no indication that additional records exist, and if they did, that they would provide a basis to grant this claim.  

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for a Back Disability 

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all of the evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a September 2009 VA Form 21-4138 and at the July 2012 Board hearing, the Veteran contends that service connection is warranted for a middle and upper back condition which occurred while lifting heavy cable wire during service.

While in service in July 2000, the Veteran was assessed with left paraspinal muscle spasms.  He reported that when lifting heavy cables he got a sharp cramping pain from the left shoulder blade to the lower back and pain increased upon movement.  Thereafter, in May 2003, he complained of upper middle back pain after working out in a gym.  He was assessed with back pain of the thoracolumbar spine and treated with the high-velocity low-amplitude (HVLA) technique, Motrin, and Flexeril only at night.

Subsequently, he reported on a July 2003 Post-Deployment Health Assessment that he does not have or developed back pain during deployment on the USS Kearsarge from February 2003 to June 2003.  On an August 2003 USS Kearsarge (DOT) Explosive Handler Screening Form - Chronological Record of Medical Care Annual Examination, medical history noted no back injury and physical examination revealed the back and musculoskeletal system were normal.  June 2004 and February 2005 examination reports revealed evaluation of the spine, other musculoskeletal system, was normal, and the Veteran reported not having or ever having had a history of recurrent back pain or any back problem on Reports of Medical History dated May 2004, February 2005, and March 2007.   

Since separation from service, the evidentiary record shows a current diagnosis of a back disability, specifically a dorsal strain, as documented in the November 2009 VA orthopedic examination report.  

Nevertheless, the Board finds that the evidence demonstrates that the Veteran's current back disability is not related to service.

VA outpatient treatment records, dated from September 2007 to November 2000 are silent as to any complaints or treatment for the back.  A July 2012 statement from his co-worker, G. T., noted the Veteran has been having back pain on and off since he has known him from 2008, and he can visibly see the Veteran's discomfort while in back pain.  An additional July 2012 statement from his fellow service member, B. S., noted he is unsure what initially caused the Veteran's back injury, but remembers the Veteran's back would "go out" about every month during which he appeared to be in a significant amount of pain.  He also remembers the Veteran's back acted up several times after a workout or physical training.  The Veteran also testified at the July 2012 Board hearing that since the initial in-service back injury, he gets a tweak in his back about once every couple of months and has not sought treatment. 

On VA orthopedic examination in November 2009, the Veteran reported his dorsal spine condition remained the same since discharge from service in June 2007.  As noted above, clinical findings revealed a diagnosis of dorsal strain mildly active at the time of examination.  The VA examiner concluded that the current back disability is not caused by or a result of the Veteran's military service based upon the history and physical examination of the Veteran, review of the claims file, and the in-service February 2005 examination which revealed a normal spine.  

The VA examiner provided a rationale that indicates a review of the Veteran's claims file and medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  Thus, the November 2009 VA medical opinion regarding a back disability is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding this disorder on appeal because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his back disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the evidence of record, the competent evidence does not demonstrate a relationship between the Veteran's currently diagnosed back disability, and his period of honorable active service, including no competent evidence of a nexus to the documented in-service findings of left paraspinal muscle spasms and back pain of the thoracolumbar spine.  As a result, the Board finds that a preponderance of the lay and medical evidence that is of record is against the claim for service connection.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for a back disability.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a back disability is denied.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for residuals of a left Achilles tendon injury and a left leg disability, claimed as secondary to residuals of a left Achilles tendon injury.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The November 2009 private medical opinion by Dr. J. M. and November 2009 VA medical opinion and July 2011 and January 2012 VA addendum medical opinions are inadequate to properly adjudicate these claims on appeal. 

Dr. J. M. acknowledged that the Veteran suffered an Achilles tendon rupture in July 2009 which necessitated the need for surgery and "was most likely due to previous micro tears of [the] Achilles tendon sustained during [service]."

Following the November 2009 VA orthopedic examination, the VA examiner diagnosed the Veteran with left Achilles status post residuals of left Achilles tendon surgery.  It was opined that this disability is not caused by or a result of the Veteran's military service based upon the history and physical examination of the Veteran, review of the claims file, and the in-service February 2005 examination which revealed the normal extremity was normal.  In the July 2011 addendum opinion, the same examiner specified that the Veteran's service treatment records had no evidence or complaints or treatments of a left ankle or left Achilles tendon condition prior to military discharge.  Moreover, in the January 2012 addendum opinion, the same examiner acknowledged review of Dr. J. M.'s opinion and that his prior medical opinion remains unchanged since July 2011.

In contrast, review of the service treatment records demonstrate that in April 2004, the Veteran twisted his ankle while running.  There was swelling of the left ankle, full range of motion, 5/5 strength, negative x-ray results, and treatment with ace wrap and Ibuprofen.  An April 2004 Training Temporary Duty Restriction Form also noted the diagnosis of ankle sprain.  

As a result, the Board finds that these private and VA medical opinions, discussed above, are based on an inaccurate factual history, specifically with regard to the absence of consideration for the documented in-service April 2004 diagnosis and treatment for left ankle sprain.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, to the extent that J. M.'s finding of micro tears of the Veteran's left Achilles tendon sustained during service is related to the in-service left ankle sprain, that is a medical question that cannot be answered by the Board.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c).  As a result, the Board finds that an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  

In addition, since the claim for service connection for residuals of a left Achilles tendon injury is being remanded and adjudication of service connection for a left leg disability is claimed by the Veteran as secondary to such residuals, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the left leg disability claim must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran's entire claims file to the physician who conducted the November 2009 VA orthopedic examination and provided the July 2011 and January 2012 addendum medical opinions (or a suitable substitute if that physician is unavailable).  The Veteran's record, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.  

The physician must provide an opinion as to whether:

(1) it is at least as likely as not (50 percent probability or more) that the Veteran's current left Achilles status post residuals of left Achilles tendon surgery is caused by or otherwise related to the documented in-service April 2004 left ankle sprain, and 

(2) it is at least as likely as not (50 percent probability or more) that micro tears of the Achilles tendon are related to or linked to the documented in-service April 2004 left ankle sprain. 

A rationale should be given for any opinion offered.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


